UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


A.U. et al.,

               Plaintiffs,

        v.                                           Civil Action No. 19-3512 (TJK/GMH)

DISTRICT OF COLUMBIA et al.,

               Defendants.


                                             ORDER

        This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge G. Michael Harvey on July 30, 2020. See ECF No. 12 (“R&R”). The Report and

Recommendation cautioned the parties that failing to file an objection within 14 days of receipt

could lead to waiver of the right to further review of the issues addressed. Id. at 36–37. Neither

party objected to the Report and Recommendation, and the deadline to do so has passed. See

LCvR 72.3(b). 1

        Plaintiff A.U., a minor student with disabilities, and her parents, Pamela Uqdah and

Taalib-Din Abdul Uqdah, brought this action under the Individuals with Disabilities Education

Improvement Act, 20 U.S.C. § 1400 et seq., the Rehabilitation Act, 20 U.S.C. § 794, the

Americans with Disabilities Act, 42 U.S.C. § 12132, and 42 U.S.C. § 1983. See ECF No. 1 at 2;

R&R at 1. Plaintiffs sought injunctive and compensatory relief in connection with the District of

Columbia Public Schools’ alleged repeated failures to provide A.U. with the special education to



1
  Plaintiffs filed a “Motion for Clarification,” ECF No. 13, in which they expressed confusion as
to one of Magistrate Judge Harvey’s alternative recommendations on an issue other than
exhaustion of administrative remedies, but disclaimed any intention to challenge the R&R.
Magistrate Judge Harvey denied the motion. ECF No. 14.
which she is entitled in a timely manner at the start of each school year. See ECF No. 1 at 2.

Defendants moved to dismiss. ECF No. 4. Magistrate Judge Harvey, in a 37-page opinion,

recommended that the Court grant the motion to dismiss because, among other things, Plaintiffs

failed to exhaust administrative remedies. R&R at 21, 28, 31, 35–36.

       After independent consideration of the Report and Recommendation, the lack of any

objection, the entire record, and the applicable law, the Court ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED in its entirety; and

       2. Defendants’ Motion to Dismiss, ECF No. 4, is GRANTED.

       The Clerk of Court is directed to close the case.


        SO ORDERED.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: August 17, 2020




                                                2